Citation Nr: 1000879	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD) from February 15, 1996 
to November 9, 2001.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 
1995 to February 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from May 2001 and June 2002 rating decisions of the VA 
Regional Office (RO) in St. Petersburg, Florida.  The May 
2001 decision granted service connection and a 70 percent 
rating for PTSD, effective from February 15, 1996.  

In April 2002, the Veteran filed a notice of disagreement 
(NOD) with the initial rating assigned to this condition.  
The June 2002 rating decision subsequently increased the 
rating to 100 percent, effective November 9, 2001.  The 
Veteran continued her disagreement with the initial 70 
percent rating assigned for her PTSD from February 15, 1996 
to November 9, 2001.  

In April 2003, the RO issued a statement of the case (SOC) 
which characterized the issue on appeal as entitlement to an 
effective date prior to November 9, 2001 for a 100 percent 
evaluation for PTSD.  

The Board has characterized this issue as entitlement to a 
PTSD rating higher than 70 percent from February 15, 1996 to 
November 9, 2001.

In April 2004, the Board upheld the RO's denial of the 
Veteran's claim.  The Veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the attorney representing the 
Veteran before the Court at that time filed a joint motion 
for remand (JMR) requesting the Court to vacate the Board's 
decision and to remand to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), based on Court decisions that did 
not exist at the time of the Board's decision, to be 
addressed below.   

The Court granted the motion that month, vacating and 
remanding the case to the Board.

Upon return from the Court, the Board remanded the appeal to 
the RO in August 2006 for compliance with the VCAA, per the 
Court's instructions.  The RO then issued a VCAA notice in 
August 2006 and a supplemental statement of the case (SSOC) 
in December 2006.  The case was subsequently returned to the 
Board for further appellate review.

In May 2007, the Board once again denied the Veteran's claim.  
The Veteran appealed this decision to the Court with the 
assistance of the attorney who previously represented her 
before the Court.  In July 2008, VA's General Counsel and the 
Veteran's attorney filed a motion to vacate the Board's 
decision and to remand to the Board for consideration of 
additional issues.  

Notably, the July 2008 JMR identified perceived deficiencies 
in the Board's discussion of issues such as whether the 
Veteran had been engaged in substantially gainful employment 
prior to November 9, 2001 and whether referral of the case to 
the Director, Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b) was 
warranted.  Additionally, this motion identified the 
Veteran's statement in March 2003 as identifying relevant 
information that needed to be obtained prior to adjudicating 
the claim.  Furthermore, the Veteran's attorney argued for 
the first time that VA had a duty to obtain additional 
service records, although this issue was not addressed in the 
JMR.

The Board observes that the perceived alleged deficiencies 
identified by VA's General Counsel and the Veteran's attorney 
in the July 2008 JMR all existed at the time of the Board's 
April 2004 decision.  It is unclear why these alleged matters 
were not identified in the March 2006 JMR before the Court, 
which could have been addressed by the Board in its May 2007 
decision and avoided very unnecessary delays in adjudicating 
this case and wasting (as the Court itself has stated) 
limited judicial resources.  This is particularly true in 
light of the basis for the second JMR (particularly in the 
context of the sole issue before the Board at this time) 
which is, at best, unclear. 

In an order dated July 2008, the Court remanded this claim 
pursuant to the terms of the July 2008 JMR.  The Board 
remanded the case again in July 2009 for compliance with the 
JMR terms.

The Veteran is currently unrepresented before the VA at this 
time.


FINDING OF FACT

From February 15, 1996 to November 9, 2001, the Veteran's 
PTSD symptoms produced no more than severe industrial and 
social impairment.  During this period, her PTSD symptoms did 
not produce more than some occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  
During this period, her PTSD symptoms did not prevent gainful 
employment.


CONCLUSION OF LAW

The criteria for a PTSD rating in excess of 70 percent from 
February 15, 1996 to November 9, 2001 have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.16, 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996); 38 C.F.R. §§ 3.321(b), 4.16, 4.130, 
Diagnostic Code 9411 (in effect since November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (NOD), VA must respond by explaining the basis for 
the decision to the veteran (SOC), and finally, the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Veteran claims entitlement to 100 percent compensation 
benefits for PTSD for the time period from February 15, 1996 
to November 9, 2001.  This appeal stems from May 2001 RO 
rating decision which granted service connection for PTSD and 
assigned an initial 70 percent rating effective February 15, 
1996.

In November 2001, the Veteran submitted an NOD with respect 
to the initial rating assigned.  At that time, the Veteran 
raised a TDIU claim on the basis that she had not been 
substantially and gainfully employed since 1996.

In a rating decision dated March 2002, the RO specifically 
denied a TDIU claim.  In April 2002, the Veteran submitted a 
"Notice for Reconsideration" disagreeing with the RO's 
March 2002 rating decision which she subsequently 
"withdrew" in writing received in May 2002.  She never 
perfected an appeal on this issue.  However, she continued to 
argue for entitlement to 100 percent compensation benefits.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (issued 
well after the Board's first determination in this case), the 
Court held that a request for TDIU, whether expressly raised 
by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.

The Board wishes to avoid any potential for another remand in 
this case.  The July 2008 JMR requested discussion as to 
whether the Veteran had been engaged in substantially gainful 
employment prior to November 9, 2001 and whether referral of 
the case to the Director, Compensation and Pension service 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is warranted.

In light of the Veteran's allegations and principles 
enunciated in Rice, the Board will also address whether the 
Veteran has been entitled to TDIU for any time during the 
appeal period.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Veteran has appealed the initial 70 percent rating 
assigned after the grant of service connection for PTSD.  In 
such instances, different percentage ratings may be assigned 
for different periods of time, based on the facts found (so-
called "staged ratings").  Fenderson v. West, 12 Vet. App. 
119 (1999).  Obviously, there have been minor day-to-day 
fluctuations in impairment from PTSD, but the focus is on 
determining if and when there was a significant change in the 
overall level of the disability.  Effective since November 9, 
2001, the RO has assigned a 100 percent rating for PTSD, and 
the rating since then is not in issue in this appeal.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

On November 7, 1996, new regulations became effective with 
respect to the criteria to be considered in mental disorder 
cases.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Either the 
old or the new rating criteria may apply to the Veteran's 
case, whichever are more favorable to her, although the new 
criteria are only applicable to the period of time since 
their effective date.  VAOPGCPREC 3-2000 (April 10, 2000); 
38 U.S.C.A. § 5110(g).

Under the old criteria, in effect prior to November 7, 1996, 
a 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, DC 9411 (in effect prior to 
November 7, 1996).

Moreover, the old criteria provided that when the veteran's 
only service-connected disability was a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c).

Under the new rating, effective from November 7, 1996, a 70 
percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411 (in effect since November 7, 2006). 

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In assessing the evidence of record, the Board has reviewed 
the Veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

In Thun, the Court further explained that the actual wages 
earned by a particular veteran are not considered relevant in 
the calculation of the average impairment of earning capacity 
for a disability, and contemplate that veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average for their disability.  The Thun 
Court indicated that extraschedular consideration cannot be 
used to undo the approximate nature of the rating system 
created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran served on active duty for training from October 
1995 to February 1996.  She reports being assaulted which led 
to panic attacks, sleep impairment, and an inability to eat.  
As a result of these symptoms and fear of reprisal and/or 
another assault, the Veteran reports missing her subsequent 
monthly reserve duties.

In pursuing this appeal, the Veteran has asserted that her 
service personnel records (SPRs) from her Reserve service are 
relevant to this appeal.  Unfortunately, VA has been unable 
to obtain many of these alleged documents.  The available 
SPRs reflect that the Veteran was absent from scheduled 
training in August 1996.

When service records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  Under such 
circumstances, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).

In this case, the RO has made extensive attempts to locate 
the Veteran's SPRs, as documented in a September 2009 Formal 
Finding of Unavailability of Records.  Notably, in a 
statement received in November 2009, the Veteran asserted 
that her reserve unit did not properly keep attendance 
records and that a reserve member may have lost these 
records.  

For the very limited purposes of this appeal, the Board 
accepts in full the Veteran's assertions that she did not 
attend her monthly reserve training duties on account of her 
psychiatric symptoms.

In pertinent part, the relevant evidence of record includes 
the Veteran's initial VA Compensation and Pension (C&P) 
examination in August 1996.  At that time, the Veteran 
described being assaulted in approximately January 1996 and 
graduating from training in February 1996.  She then moved to 
Florida to live with her parents.  She did not fulfill her 
reserve requirements due to fear of being attacked again.  
For the past 4 months, the Veteran had been working at Sears 
Pest Control wherein she made telephone contact with 
customers.  She had been working 50-60 hours to keep herself 
busy and to keep her mind off of her problems.  The Veteran 
described psychiatric symptoms of sleep impairment, 
flashbacks, hysterical crying, fear of being out of the house 
alone, easy startle, and always having the alarm set when at 
home.

On mental status examination, the Veteran presented as well-
nourished, well-developed, and neatly dressed and groomed.  
She was alert and oriented times three.  She made good eye 
contact, and was in mild distress.  Affect was blunted.  Mood 
was anxious.  Speech was clear, coherent, goal-directed, and 
unpressured.  There were no flights of ideas, looseness of 
association, suicidal or homicidal ideations, auditory 
hallucinations or visual hallucinations.  She had much fear 
that her assaulter would find her.  She was able to recall 
three out of three objects in five minutes.  She was able to 
spell the word "world" forwards and backwards.  She was 
able to recall three out of five past presidents.  Serial 7's 
were intact.  Proverb interpretations were abstract.  Insight 
was deemed fair to good.  Judgment was good.  The examiner 
diagnosed PTSD of moderate to severe intensity as well as 
adjustment disorder with anxious mood.  A GAF score of 50 was 
assigned.  The examiner also provided the following summary:

This is a 27-year old white female who was 
recently raped after being dragged by the rapist, 
and has been suffering from intrusive thoughts, 
nightmares, flashbacks, hypervigilance, 
hyperarousal, and disturbed sleep.  These 
symptoms can be best accounted for by diagnoses 
of post-traumatic stress disorder and adjustment 
disorder with anxious mood.

This veteran is considered competent to handle VA 
funds.

Overall, the August 1996 VA C&P examination report provides 
strong probative evidence against this claim.  In this 
respect, the Veteran was demonstrably capable of working 
substantially gainful employment in an occupation involving 
customer contact, she had, for example, no totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, no gross impairment in thought 
processes or communication, no persistent delusions or 
hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name. 

Thereafter, VA clinical records reflect that the Veteran 
moved from New York in October 1996 because she did not feel 
safe and wanted to get on with her life.  She feared her 
attacker would find her current whereabouts.  It was noted 
that the Veteran was using avoidance and defense mechanisms 
to protect herself from stalking.  In January 1997, the 
Veteran reported having nightmares and awakening terrified 
with breathing difficulty.  It was noted that the Veteran was 
nearing the anniversary date of her attack and that she was 
experiencing increased intrusive symptoms.  In May 1997, the 
Veteran obtained employment completing restraint orders for 
woman suffering from domestic violence.

An August 1998 physician prescription excused the Veteran 
from performing strenuous exercise.  It was indicated that 
the Veteran was under care and evaluation for palpitations.

In June 1999, the Veteran received emergency room treatment 
for heart palpitations as well as anxiety and stress 
reaction.

An August 1999 VA clinical record includes the Veteran's 
report of "STARTING A NEW JOB WHICH IS A PROMOTION FOR HER 
IN A WEEK.  SHE STATES THAT SHE WANTS TO RESUME THERAPY TO 
'FEEL BETTER, TO GET ON WITH MY LIFE."  The Veteran further 
reported feeling stressed by her upcoming 2-week drill, and 
afraid to take medications for fear of increased nightmares.  
She described losing 30 pounds over the last 2 months, 
including a hospitalization for dehydration and anxiety 
attacks.  She described being very tense and ready to hit 
somebody.  She further described sleeping difficulty with 
depression and feeling tired all of the time.  She denied 
suicidal ideation.  

Mental status examination at this timeshowed that the Veteran 
presented as pleasant, appropriate and in no acute distress.  
She was alert and fully oriented.  Affect was appropriate 
with full range.  There was no evidence of psychosis or 
organicity.  She denied suicidal/homicidal ideations, 
hallucinations and delusions.  She was described as being 
somewhat anxious, providing evidence against this claim.

An August 1999 VA Social Work Psychosocial Assessment 
reflected that the Veteran lived alone.  She was employed as 
a legal secretary at the Broward City Clerk's Office earning 
$22,000 per year.

An August 24, 1999 VA clinical record included a notation 
that the Veteran had been provided a written excuse from 
performing Army Reserve Drills.  The Veteran reported having 
had the worst anxiety attack to date the previous weekend 
while in a restaurant with friends.  She described feelings 
of paranoia and feeling like she was going to die.  However, 
the Veteran further reported that "SHE STARTED A NEW JOB AT 
THE PUBLIC DEFENDERS OFFICE AND STATES THAT THERE IS 'SO MUCH 
LESS STRESS, IT'S UNBELIEVABLE."

The Veteran was next seen at VA in November 2000.  She 
described a "RETURN" of anxiety, feelings of anger, no 
patience, no sleep, and physical tenseness.  These symptoms 
were prompted when her boyfriend broke up with her in August 
and receiving a call in September 2000 regarding a reopening 
of her VA compensation case.  It was further reported that 
"PT. IS EMPLOYED A[T] THE BROWARD COUNTY COURTHOUSE AS A 
PARALEGAL, AND PT EMPLOYED AT HOME DEPOT.  SHE ALSO IS 
ATTENDING FAU FOR PRELAW."  The Veteran indicated having a 
supportive family.  

On mental status examination, the Veteran was alert/oriented.  
Mood was depressed and anxious.  Affect was appropriate.  
Thought process was logical and coherent.  At a visitation 
the following week, the Veteran reported some improvement of 
symptoms.  On mental status examination, the Veteran was 
alert/oriented.  Mood was calm but somewhat anxious, and 
affect was appropriate.  It was noted that the main issue 
involved the Veteran maintaining control of her life.

A VA clinical record dated December 7, 2000, included the 
Veteran's report of improved sleeping.  The Veteran stated 
that "DUE TO WORK SCHEDULE, SHE HAS BEEN TIRED AND ABLE TO 
SLEEP WITH ... MINIMAL PROBLEMS ALTHOUGH SHE CONTINUES WITH 
NIGHTMARES."  It was further reported "SHE CONTINUES TO 
WORK TWO JOBS AND REPORTS BEING PHYSICALLY TIRED MOST OF THE 
TIME."  She further discussed how to break a relationship 
with a man to whom she was not attracted.  On mental status 
examination, the Veteran was alert/oriented.  Her mood was 
calm but somewhat anxious.  Affect was appropriate.

A VA clinical record dated December 21, 2000, included the 
Veteran's report of "FEELING VERY WELL," mostly due to 
meeting a new male friend.  She stated that the relationship 
had been going well, and that they had met each other's 
family.  She continued to work two jobs.  She had two 
nightmares in the past two weeks.  On mental status 
examination, the Veteran was alert/oriented.  Her mood was 
calm but somewhat anxious.  Affect was appropriate.

In a statement received in January 2001, the Veteran 
described psychiatric symptoms of flashbacks, terrible 
nightmares/tremors, difficulty with relationships, sleep 
deprivation, anxiety, panic attacks, times of depression and 
constant VA visits for emotional support.

Overall, the above-mentioned treatment records provide strong 
probative evidence against this claim.  In this respect, the 
Veteran was demonstrably capable of working very 
substantially gainful employment, to include receiving a 
promotion.  She was also attending school at night and 
working an additional part-time job, clearly indicating the 
ability to work.  There is no showing that the Veteran had 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, being a 
persistent danger of hurting self or others, having an 
intermittent inability to perform activities of daily living, 
having disorientation to time or place or having memory loss 
for names of close relatives, own occupation or own name. 

On VA C&P examination in May 2001, the Veteran reported 
living with her sister in Florida.  For the past 5 years, she 
had been employed by the Broward County Clerk's Office.  She 
worked for three years as a deputy clerk before being 
promoted to a legal secretary for the public defender.  She 
worked a 40-hour week.  The Veteran reported feeling scared 
at night when leaving work, and having someone accompany her 
to the car.  She still had intrusive recollections of the 
assault event and feared that the assaulter would find her 
again.  On mental status examination, the Veteran presented 
as well-nourished, well-developed, and neatly and casually 
dressed.  She made good eye contact and was cooperative.  She 
was alert and oriented x3.  Affect was blunted.  Mood was 
anxious.  Speech was coherent, goal-directed, and 
unpressured.  There was no flight of ideas or looseness of 
association.  She denied suicidal/homicidal ideations.  There 
were no auditory/visual hallucinations or delusions.  She was 
able to recall three out of three objects in five minutes.  
She was able to spell the word "world" forward and 
backward.  She was able to recall four out of five past 
presidents.  Serial 7's were intact.  Proverb interpretation 
was abstract.  Insight and judgment were deemed fair.  The 
examiner diagnosed PTSD of moderate to severe intensity and 
assigned a GAF score of 50.  The examiner also provided the 
following summary:

Thirty-two year old single white female who was 
raped while serving in the Army Reserves who 
continues to present with disturbed sleep, 
nightmares, hypervigilance, hyperarousal, 
intrusive thoughts, avoidance of reminders of 
feelings of vulnerability, blunted affect, and 
much general anxiety and fear.

These symptoms interfere with her sense of well 
being, her sleep, and her ability to relate to 
others.  For these reasons her overall GAF is 
approximately 50.  The veteran is considered 
competent to handle VA funds.

Overall, the May 2001 VA C&P examination report provides 
strong probative evidence against this claim.  In this 
respect, the Veteran was demonstrably capable of working 
substantially gainful employment, she had no totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, no gross impairment in thought 
processes or communication, no persistent delusions or 
hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name. 

A May 2001 VA clinical record noted that the Veteran was 
"NOW APPROVED FOR VA SC.  ALSO RECENTLY ENGAGED AND APPEARS 
VERY HAPPY WITH THIS STAGE IN HER LIFE."  On mental status 
examination, the Veteran was pleasant, calm, cooperative, 
well-groomed and appropriately dressed.  Mood was euthymic 
and affect was congruent with mood.  The Veteran denied 
auditory, visual, tactile, or olfactory hallucinations.  
There was no evidence of overt psychosis, and no major 
cognitive deficits.  Insight and judgment were intact.

Overall, the May 2001 VA clinical record provides evidence 
against this claim, reflecting less than total social 
impairment with a recent engagement to be married.  
Furthermore, the Veteran had no totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, no gross impairment in thought processes or 
communication, no persistent delusions or hallucinations, no 
grossly inappropriate behavior, no persistent danger of 
hurting self or others, no intermittent inability to perform 
activities of daily living, no disorientation to time or 
place and no memory loss for names of close relatives, own 
occupation or own name.

A September 18, 2001 VA clinical record included the 
Veteran's report of increased PTSD symptoms after 
participating in fire department rescues in the Twin Towers 
in New York City.  At that time, the Veteran described 
anxiety with an inability to sleep or eat.  She did not want 
to return to work for feeling unsafe and not trusting the 
security system.  

On mental status examination, the Veteran's mood was 
irritable, anxious and somewhat depressed.  Affect was 
appropriate for content.  The Veteran was oriented to time, 
person and place.  There was no evidence of psychosis or 
suicidal/homicidal ideation.  Speech was goal-directed and 
fluent.  There was no evidence of cognitive deficits.  It was 
noted that the terrorist incident increased the Veteran's 
PTSD symptoms, but that the Veteran was "very motivated" to 
work and maintain her level of functioning.

Overall, the September 18, 2001 VA clinical record provides 
evidence against this claim, reflecting the Veteran's report 
of increased symptoms but self-report of ability to work and 
maintain her level of functioning.  Clearly, the Veteran had 
no totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, no gross impairment in 
thought processes or communication, no persistent delusions 
or hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name.

On September 28, 2001, the Veteran was hospitalized due to 
new onset seizure and palpitations.  It was noted that a 
grand mal seizure had been witnessed by family.  She was 
under more stress the last several days.  She was later 
discovered to have craniopharyngioma which required a 
bicoronal left subfrontal gross total resection in January 
2003.

An October 10, 2001 VA clinical record included the Veteran's 
report of increased stressors after a hospitalization in 
September 2001.  She had been notified of a tumor on her 
pituitary gland.  On mental status examination, the Veteran's 
mood was anxious and somewhat depressed.  Affect was 
appropriate to content.  The Veteran was oriented to time, 
person and place.  There was no evidence of psychosis or 
suicidal/homicidal ideation.  Speech was goal-directed and 
fluent.  There was no evidence of cognitive deficits.  It was 
noted that the Veteran was coping with new stressors by 
"numbing."

Overall, the October 10, 2001 VA clinical record provides 
evidence against this claim, reflecting that the Veteran had 
no totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, no gross impairment in 
thought processes or communication, no persistent delusions 
or hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name.

A November 5, 2001 private treatment record noted that the 
Veteran had a long-standing PTSD being treated by VA.  The 
Veteran described having increased problems with stress, 
anxiety to the point where she tightened her mouth and ground 
her teeth.  She had been prescribed medication, but she never 
took it.  Examination noted that the Veteran was awake, alert 
and somewhat anxious.

Overall, the November 5, 2001 private treatment record 
provides evidence against this claim, reflecting that the 
Veteran had no totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, no gross 
impairment in thought processes or communication, no 
persistent delusions or hallucinations, no grossly 
inappropriate behavior, no persistent danger of hurting self 
or others, no intermittent inability to perform activities of 
daily living, no disorientation to time or place and no 
memory loss for names of close relatives, own occupation or 
own name.

A November 8, 2001 VA clinical record noted that the 
Veteran's PTSD symptoms had increased in September 2001, 
after being informed that her unit was being reactivated and 
having a tumor discovered in her head.  On mental status 
examination, the Veteran's mood was irritable, anxious and 
somewhat depressed.  Affect was appropriate to content.  The 
Veteran was oriented to time, person and place.  There was no 
evidence of psychosis or suicidal/homicidal ideation.  Speech 
was goal-directed and fluent.  There was no evidence of 
cognitive deficits.  It was noted that the Veteran's PTSD 
symptoms had increased.

Overall, the November 8, 2001 VA clinical record provides 
evidence against this claim, reflecting that the Veteran had 
no totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality, no gross impairment in 
thought processes or communication, no persistent delusions 
or hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name.

In a statement received on November 9, 2001, the Veteran 
argued her entitlement to a 100 percent disability rating for 
PTSD.  She conceded working full-time employment but 
nevertheless reported her past years of employment as 
follows:

       I worked for Sears Termite Pest Control from 
3/1/96 until 10/96.  I had to leave there as I 
was the only female and the hours were frequently 
until late at night.  I became very stressed out 
and on edge.
	My next employment was with Domestic Violence 
from 10/96 until 10/98.  It was far to many hours 
and again, I was stressed out.
	Next, I began work in the felony court 
division from 10/98 until 8/99.  I found that I 
was surrounded by angry people and again I felt 
terribly vulnerable and threatened!
	My final employment has been with the Public 
Defenders Office and I have been bothered by 
panic attacks, sleep deprivation, depression and 
a feeling of hopelessness.  This has been 
prefaced with repeated visits to the VA 
Outpatient Clinic for theraphy [sic] and 
emotional support.  This has recently culminated 
in my being hospitalized and being extensively 
tested.

Overall, the Veteran's November 9, 2001 statement provides 
strong probative evidence against this claim, as she conceded 
performing substantially gainful employment for almost the 
entire time period in question.

As noted above, the Veteran has been awarded a 100 percent 
disability rating due to PTSD effective November 9, 2001.  
The June 2002 RO rating decision which awarded this rating 
treated the Veteran's November 9, 2001 statement as a 
"reopened claim."  The RO determined that the May 2002 VA 
clinical record demonstrated total social and occupational 
impairment and, by applying reasonable doubt in favor of the 
Veteran, found that a 100 percent could be awarded effective 
to the Veteran's statement received on November 9, 2001.

In this regard, it is important to note that some of the 
evidence of record not only provides evidence against this 
claim, but provides evidence against the current evaluation. 

After the award of a 100 percent rating, the record next 
reflects a VA Form 21-8940 submitted by the Veteran in 
December 2001 which shows that she had highest gross monthly 
earnings of $1500 with Sears Termite and Pest Control, $1200 
as a Domestic Violence Clerk with the Broward's County 
Clerk's Office, $1200 as a Criminal In-Court Clerk with the 
Broward's County Clerk's Office, and $1645 as a Legal 
Secretary with the Broward's County Clerk's Office.  She last 
worked in September 2001.

A January 2002 statement from Broward's County reflected that 
the Veteran had worked a 37.5 work week from October 1996 to 
August 1999 performing clerical duties.  Her last payment in 
September 1999 was $1,873.

An April 2002 VA clinical record included the Veteran's 
report of attending college under the Vocational 
Rehabilitation Program.  On mental status examination, the 
Veteran's mood was anxious.  Affect was appropriate to 
content.  The Veteran was oriented to time, person and place.  
There was no evidence of psychosis or suicidal/homicidal 
ideation.  Speech was goal-directed and fluent.  There was no 
evidence of cognitive deficits.  She was aware of coping by 
taking one day at a time and constantly checking for safety 
in her environment.

In a statement received in April 2002, the Veteran reported 
an increased severity of PTSD symptoms following September 
11, 2001, wherein she received a phone call indicating that 
her reserve unit was being activated.

An April 2002 statement from the Veteran's private physician 
indicated that the Veteran had been placed on a no driving 
restriction due to her seizure disorder.

A May 2002 VA clinical record noted that the Veteran was 
working for a judge, which appears to be in error.  A mental 
status examination demonstrated no depression, anxiety or 
suicidal ideation.  However, another clinical record noted 
that the Veteran was unable to obtain and retain gainful 
employment on any consistent basis and remained disabled.  
The Veteran described PTSD symptomatology of isolation, 
withdrawal, avoidance of people and crowds, inability to 
concentrate, difficulty remembering, intrusive thoughts, 
flashbacks, nightmares, hypervigilance and startle response.  
She further reported frequently obsessing with many 
unresolved conflicts and ambivalences.  

On mental status examination, the Veteran was well-groomed 
and appropriately dressed.  Mood was anxious and affect was 
congruent.  Speech was clear, coherent, goal-directed and 
devoid of any delusions.  The Veteran denied suicidal or 
homicidal ideations.  She also denied auditory, visual, 
tactile, or olfactory hallucinations.  There was no evidence 
of overt paranoid ideations or other delusional thoughts.  
There was no evidence of extra pyramidal movements, 
diskenesias or major cognitive changes.  Insight and judgment 
were intact.  The examiner diagnosed PTSD and assigned a GAF 
score of 40.

In a statement received in July 2002, the Veteran argued that 
her PTSD limited her employment prospects and made her take a 
job earning $7.35 per hour.  She felt that, absent her PTSD, 
she would have made $25,000 per year or more as a paramedic.  
She argued that she had never been "gainfully" employed 
after the onset of PTSD.

In a July 2002 Disability Adult Report for the Social 
Security Administration, the Veteran last reported working a 
full-time work week with the Broward County Public Defender 
in September 2001.  She reported that her responsibilities 
included supervising 2 individuals.  

An August 2002 VA clinical record noted that the Veteran was 
recently married and adjusting to her new life.  On mental 
status examination, the Veteran's mood was anxious.  Affect 
was appropriate for content.  She was oriented to time, 
person and place.  There was no evidence of psychosis or 
suicidal/homicidal ideation.  Speech was goal-directed and 
fluent.  There was no evidence of cognitive deficits.

A Psychiatric Review Technique Form from an SSA examiner, 
dated September 2002, concluded that the Veterans' mental 
impairment resulted in mild restriction of activities of 
daily living, mild difficulties in maintaining social 
functioning, and moderate difficulties in maintaining 
concentration, persistence or pace.  The Veteran was found to 
have moderate limitation in her ability to carry out detailed 
instructions, and to maintain attention, concentration and 
persistence for extended periods.

A Physical Residual Functional Capacity assessment by an 
examining SSA psychologist, dated November 2002, noted that 
the Veteran had an anxiety-related disorder impairment which 
was not severe.  The psychologist provided the following 
assessment:

VA notes include mental status from 8/02 in 
which cl[aimant] was anxious but otherwise 
appears to have normal mental status examination 
(MSE) and seems to be fully functional.  
Recently married.  
Any severe limits appear to be from the physical 
other than the mental.

In May 2003, the Veteran was awarded SSA benefits effective 
September 28, 2001 based upon a primary diagnosis of 
epilepsy, and secondary diagnosis of anxiety related 
disorder.

In a statement dated September 2006, the Veteran reported 
being fired from Sears Termite and Pest Control due to missed 
work, but that she could not obtain a statement as the 
company had closed.  She described suffering from extreme 
PTSD since 1996, to include symptoms of failed relationships, 
recurring night tremors, monthly episodes of her parents 
finding her in a corner screaming and hitting them, and lost 
work due to nightmares, night tremors and insomnia.

A September 2006 statement from the Veteran's mother 
described the Veteran as suffering from PTSD symptoms of not 
eating, sleep impairment, easy aggravation, having a short 
fuse, and inability to handle pressure or stress.  The 
Veteran's mother described monthly episodes wherein the 
Veteran would awake screaming, soaking wet and shaking.  She 
kicked and flailed her arms.  The Veteran was afraid of going 
outside and, on one occasion, she had blacked out and was 
found in a different city.

In a statement received in November 2009, the Veteran 
described having panic attacks following the assault incident 
during Reserve service.  She reported an inability to sleep, 
eat or work for the first year after the incident.  She 
described being fired with her employment at Sears Termite 
and Pest Control due to arguing with her boss, being late 
numerous times, and calling in sick numerous times.  She 
reported losing this job due to her PTSD symptoms, and being 
unemployed for a few months.  She next worked at the Broward 
County Clerk's Office, but had been written up for having a 
"bad attitude," and fighting with co-workers.  She reports 
being "transferred" to a different area with fewer co-
workers and less customer contract.  She worked in the new 
section for a year before giving notice of leave, as she was 
about to be fired. 

On this record, the Board finds that the criteria for a 
rating in excess of 70 percent for PTSD have not been met for 
any time during the time period from February 15, 1996 to 
November 9, 2001.  In this respect, the credible lay and 
medical evidence shows that the Veteran had no totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, no gross impairment in thought 
processes or communication, no persistent delusions or 
hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting self or others, no intermittent 
inability to perform activities of daily living, no 
disorientation to time or place and no memory loss for names 
of close relatives, own occupation or own name.

Thus, none of the criteria supporting a 100 percent rating 
under the old or new versions of DC 9411 have been met.

The record further shows that, from February 1996 to 
September 28, 2001, the Veteran was engaged in substantially 
gainful employment, which is inconsistent with a 100 percent 
schedular rating under either version of DC 9411 or under the 
provisions of 38 C.F.R. § 4.16.  The Veteran's VA Form 21-
8940 provides strong probative evidence against this claim, 
showing that she performed substantially gainful employment 
for almost the entire time period in question, as defined in 
38 C.F.R. § 4.16(a) (including recognition of two 
dependents).  See M-21, Part 1, Appendix B.  See Faust v. 
West, 13 Vet. App. 342 (2000) (holding that a rating 
reduction from 100% to 70% was warranted as the nonmedical 
evidence showed that the appellant was earning a substantial 
income through employment).

Notably, the Veteran has not fully and accurately reported 
her earned income during the time period in question.  In her 
VA Form 21-8940, the Veteran reported earnings of $1,200 per 
month as of September 1999.  However, a January 2002 
statement from Broward's County reported that the Veteran 
earned $1,873 in September 1999.  Furthermore, an August 1999 
VA Social Work Psychosocial Assessment included the Veteran's 
own report that she was earning $22,000 per year, which is 
approximately $1,833 per month.  

The Board places greater probative weight to the statement 
from Broward's County as to actual wages earned, which is 
consistent with the Veteran's own report of income in August 
1999.  

The Board further notes that, in her VA Form 21-8940, the 
Veteran makes no mention of additional monies earned during 
part-time employment.  In November 2000, the Veteran reported 
working part-time at Home Depot as well as attending school 
for Pre-law.  In December 2000, the Veteran reported being 
physically tired due to working "TWO JOBS."  Thus, the 
Veteran has underreported earned income, which undermines her 
argument and credibility of her assertions before the Board.  
It is not argued, nor is it reasonably shown, that the 
Veteran's occupations involved a protected environment such 
as a family business or sheltered workshop.

The Board further notes that the Veteran's more recent 
explanations of PTSD symptoms and functionality in support of 
this claim conflict with prior statements of record.  For 
example, she alleges being fired from Sears Termite and Pest 
Control due to her PTSD symptoms.  However, in her November 
9, 2001 statement, the Veteran reported leaving this 
employment on her own volition.  The Veteran further alleges 
being "transferred" within employment at Broward's County 
due to her bad attitude and fighting with co-workers.  
However, in August 1999, the Veteran reported as follows: 
"STARTING A NEW JOB WHICH IS A PROMOTION FOR HER IN A WEEK.  
SHE STATES THAT SHE WANTS TO RESUME THERAPY TO 'FEEL BETTER, 
TO GET ON WITH MY LIFE."  At her May 2001 VA examination, 
the Veteran also referred to obtaining a promotion.

The record also includes VA clinical records in December 
2000, wherein the Veteran reported working two jobs with 
"MINIMAL" psychiatric problems.  Later that month, she 
reported "FEELING VERY WELL" and continuing to work two 
jobs.

Contrary to the Veteran's current assertions, the credible 
evidence shows that the Veteran was capable of substantially 
gainful employment until September 28, 2001 when she was 
hospitalized due to a non-service-connected seizure.  There 
is no medical opinion indicating that the Veteran was 
unemployable prior to November 9, 2001, which is the date of 
the 100 percent award in this case.  Rather, assessments by 
SSA in September and November 2002 described the Veteran's 
overall psychiatric impairment as between mild to moderate in 
degree.  Consistent with the evidentiary record, the November 
2002 SSA psychologist attributed the Veteran's nonservice-
connected seizure disorder as the reason for her severe 
industrial impairment.

Prior to September 28, 2001, the Veteran held responsible 
jobs which include public contact and supervision of others.  
Contrary to her current recollections, the credible evidence 
demonstrates that she was promoted due to good performance 
rather than "transferred" for bad conduct.  During this 
time, the Veteran had dating relationships and became engaged 
in May 2001.  The Board has noted the GAF scores of 50 on the 
August 1996 and May 2001 VA examinations, yet the evidence as 
a whole shows that during this time the Veteran was able to 
hold a job and had friends.  

The Board has also considered the lay statements submitted by 
the Veteran and her mother in September 2006.  These 
statements described PTSD symptomatology which is not 
consistent with the Veteran's own report of symptoms to VA 
clinicians during the relevant time periods.  In any event, 
these statements do not provide a basis for a higher 100 
percent rating prior to November 9, 2001.

Rather, the weight of the most credible evidence demonstrates 
that, during the period from February 15, 1996 to November 9, 
2001, the Veteran's PTSD symptoms produced no more than 
severe industrial and social impairment, as contemplated by 
the old rating criteria for a 70 percent rating.  During this 
period, her PTSD symptoms did not produce more than some 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, as contemplated by the new criteria for a 
70 percent rating.  During this period, her PTSD symptoms did 
not prevent gainful employment, and did not otherwise meet 
the criteria for a 100 percent rating under either the old or 
the new rating criteria, or under the provisions of 38 C.F.R. 
§ 4.16(a).

It is important for the Veteran to understand that the post-
service record, including some of the Veteran's own 
statements to VA during the critical period of time, not only 
provide evidence against her current claim, but provide 
evidence against an evaluation of 70 percent for PTSD from 
February 15, 1996 to November 9, 2001.  This does not suggest 
that the Veteran did not have PTSD at this time, but that her 
PTSD during this period did not meet the requirements of a 
higher evaluation, an evaluation based on industrial 
adaptability.  Simply stated, much of the evidence also 
indicates that a 70 percent evaluation is not in order during 
this time period.

In this case, the RO has made an extremely favorable 
determination for a 100 percent rating based upon a May 2002 
VA clinical record and the Veteran's statement received on 
November 9, 2001.  Notably, the medical evidence did not 
reflect opinion that the Veteran's PTSD rendered her totally 
disabled on November 8, 2001 or any time prior.

The Board finds that the Veteran's currently alleged total 
incapacitation of PTSD from February 15, 1996 to November 9, 
2001 is not credible or consistent with the entire 
evidentiary record.  In fact, on this record, the Board would 
not conclude that the criteria for a 100 percent rating were 
met on November 9, 2001.  The Board will not reverse the RO's 
finding, but notes that it is not bound to accept the RO's 
finding that the Veteran's PTSD increased in severity to such 
an extent as to warrant a 100 percent schedular rating as of 
November 9, 2001.  See McBurney v. Shinseki, 23 Vet. App. 
136, 139-40 (2009).  The only issue before the Board is the 
proper rating prior to November 9, 2001, wherein the Board 
finds that the credible lay and medical evidence of record 
does not demonstrate total social and industrial impairment.

The Board is aware of the Veteran's complaints as to the 
effects of her service-connected PTSD has had on her 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's PTSD impairment are more than 
adequately encompassed in the assigned 70 percent schedular 
rating.  The Veteran's assertion of lost income potential is 
not a proper basis to consider an extraschedular rating under 
38 C.F.R. § 3.321(b).

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  The Board further observes 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected PTSD disability at issue, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  Quite simply, the Veteran's 
assertions of marked interference and lack of gainful 
employment are not deemed credible.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against the 
claim for a PTSD rating higher than 70 percent for the period 
from February 15, 1996 to November 9, 2001 under the either 
the old or new criteria of DC 9411 and/or the provisions of 
38 C.F.R. § 4.16(a).  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, this case was specifically remanded in March 
2006 for VCAA notice.  An August 2006 RO letter advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate her claim as well as the relative 
duties on the part of herself and VA in developing her claim.  
She was advised that her disability ratings were determined 
by a schedule for evaluating disabilities published at title 
38 Code of Federal Regulations, Part 4.  She was informed 
that evidence considered in determining her disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  In rare circumstances, 
a disability level other than the levels found in the 
schedule for a specific condition could be assigned if not 
adequately covered by the schedule.  Examples of evidence to 
be considered included information about on-going treatment 
records, including VA or other Federal treatment records, she 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her.  The Veteran was further 
advised as to how VA assigns effective dates of awards.

Furthermore, a March 2002 RO letter advised the Veteran of 
the types of evidence and/or information deemed necessary to 
substantiate a TDIU claim as well as the relative duties on 
the part of herself and VA in developing this type of claim.

Thus, the Veteran has been provided the compliant VCAA notice 
on her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any 
timing deficiency was cured with readjudication of the claim 
in the December 2006 SSOC and subsequent readjudications.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Notably, in the July 2008 JMR, the parties did not argue VCAA 
notice deficiencies.  In June 2009, the Veteran informed VA 
that she had no further evidence or argument to present in 
this claim.  Thus, any potential VCAA notice error has been 
non-prejudicial in this case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs) and has made exhaustive 
attempts to obtain her SPRs.  In September 2009, the RO made 
a Formal Finding of Unavailability for the SPRs and the Board 
finds no further avenues regarding a custodian of records to 
explore.  Notably, the Veteran herself indicated that records 
may not have been kept or lost by a Reserve member.  As 
indicated above, the Board does not dispute that the Veteran 
missed periods of Reserve training after the assault episode.  
This factual issue is not in dispute.

The RO has also obtained the Veteran's VA clinical records, 
and those private records which the Veteran authorized the RO 
to obtain on her behalf.  The medical and legal documents 
pertaining to her award of disability benefits with the 
Social Security Administration have also been obtained.  The 
Veteran has not referred to any additional, unobtained, 
available, relevant evidence.

The Veteran was afforded VA examinations to evaluate the 
current severity of her PTSD during the appeal period.  The 
issue on appeal is limited to the severity of her PTSD for 
the time period from February 15, 1996 to November 9, 2001.  
A VA examination was conducted in May 2001, and the record 
includes opinions from SSA examiners in 2002 regarding the 
Veteran's unemployability due to PTSD for the prior time 
period.  The record is also supplemented by the Veteran's 
treatment records and evidence regarding her employment prior 
to November 9, 2001.  The Board finds that there is 
sufficient lay and medical evidence to make a decision in 
this case, and that further medical examination or opinion is 
not warranted.

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of her 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A rating higher than 70 percent for PTSD from February 15, 
1996 to November 9, 2001 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


